— Judgment unanimously affirmed without costs. Memorandum: We disagree with plaintiffs’ argument that the verdict was against the weight of the evidence (see generally, *1014Petrovski v Fomes, 125 AD2d 972, 973, Iv denied 69 NY2d 608). The jury was entitled to believe defendant’s testimony that plaintiff wife complained only once of rectal bleeding and defendant’s expert’s testimony that defendant acted in accordance with accepted medical standards in treating her. The court did not err in giving an "error in judgment” charge (PJI 2:150); each party’s expert testified to acceptable methods of diagnosing and treating rectal bleeding when an anal fissure is found (cf, Spadaccini v Dolan, 63 AD2d 110). (Appeal from Judgment of Supreme Court, Erie County, Wolf, Jr., J. — Medical Malpractice.) Present — Doerr, J. P., Boomer, Green, Pine and Balio, JJ.